           Case 2:20-cv-01930-VCF Document 27 Filed 04/27/21 Page 1 of 4



 1   LAW OFFICES OF BYRON THOMAS
     BYRON THOMAS
 2   Nevada Bar No. 8906
     3275 S. Jones Blvd. Ste. 104
 3   Las Vegas, Nevada 89146
     Phone: (702) 747-3103
 4   Facsimile: (702) 543-4855
     Attorneys for Plaintiff
 5

 6                             UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF, NEVADA
 8                                                ) Case No.: 2:20-cv-01930-RFB-VCF
                                                  )
 9   EDGAR MARTINEZ-CARRANZA,                     )
                                                  )    MOTION TO EXTEND DEADLINE
10                                                )   TO FILE AMENDED COMPLAINT
     Plaintiff,                                   )            (FIRST REQUEST)
11                                                )
     vs.                                          )
12                                                )
                                                  )
13   PLUMBERS AND PIPEFITTERS UNION               )
     LOCAL NO. 525 TRUST FUNDS;                   )
14   PLUMBERS AND PIPEFITTERS LOCAL               )
     NO. 525 a union organized in Nevada;         )
15   PLUMBERS AND PIPEFITTERS LOCAL               )
     NO. 525 PENSION & RETIREMENT                 )
16   FUNDS, a retirement fund established in      )
     Nevada; BOARD OF TRUSTEES OF THE             )
17   PLUMBERS AND PIPEFITTERS LOCAL               )
     525 PENSION TRUST FUNDS, a pension           )
18   fund established in Nevada; PLUMBERS         )
     AND PIPEFITTERS UNION LOCAL #525             )
19   BENEFIT FUNDS,; TONI C. INSCOE               )
     ADMINISTRATOR FOR THE TRUSTEES               )
20   PLUMBERS         AND        PIPEFITTERS      )
     NATIONAL PENISON FUND; BENESY                )
21   INC.,; DOES I though V, inclusive; and ROE   )
     CORPORATIONS VI through X, inclusive,        )
22                                                )
     Defendants                                   )
23
             COMES now Plaintiff Edgar Martinez by and through his counsel Law Offices
24

25   of Byron Thomas and files this Motion to Extend Deadline to File Amended

26   Complaint, First Request (the “Request”). The Request is based on the points of

27   authorities and any argument ordered by the Court
28


                                                  1
           Case 2:20-cv-01930-VCF Document 27 Filed 04/27/21 Page 2 of 4


                                     POINTS AND AUTHORITIES
 1

 2        Federal Rule of Civil Procedure 6(b) provides:

 3           b) EXTENDING TIME.

 4            (1) In General. When an act may or must be done within a specified time, the court
             may, for good cause, extend the time:
 5
               (A) with or without motion or notice if the court acts, or if a request is made, before
 6           the original time or its extension expires; or

 7             (B) on motion made after the time has expired if the party failed to act because of
             excusable neglect.
 8             (2) Exceptions. A court must not extend the                  time    to   act    under
 9           Rules 50(b) and (d), 52(b), 59(b), (d), and (e), and 60(b).
           Local Rule IA 6-1 in relevant part states that "[ e]very motion or stipulation to extend
10

11   time shall inform the Court of any previous extensions granted and state the reasons for

12   the extension requested,”
13        On March 29, 2021 the Court dismissed Plaintiff’s Complaint but granted leave to
14
     amend. The Court set April 26, 2021 as the deadline to file the Amended Complaint.
15

16            Counsel for Plaintiff. received his second Covid 19 shot last week, and has

17   suffered side effects such as nausea, headaches, body aches, and extreme fatigue. This

18   has affected Counsel’s ability to complete the Amended Complaint. Counsel is a solo

19   practitioner, and does not have additional staff that could complete the Amended

20   Complaint.. Therefore, the Plaintiff requests an additional week to file the Amended

21   Complaint to May 3, 2021. This is the first request for an extension.

22   ///

23   ///

24   ///

25   ///

26   ///

27   //

28


                                                        2
         Case 2:20-cv-01930-VCF Document 27 Filed 04/27/21 Page 3 of 4



 1
            A. Request for Extension
 2
             Courts interpreting FRCP 6(b) have held the rule ''(is] to be liberally construed to effectuate
 3

 4   the general purpose of seeing that cases are tried on the merits.'· Ananchian v. Xenon Pictures, Inc.

 5   624 F.3d 1253, 1258-59 (9th Cir. 2010) quoting Rodgers v.Watt, 722 F.2d 456, 459 (9th Cir. 1983)

 6      quoting Staren v. American Nat'l Bank & Trust Co. of Chicago, 529 F.2d 1257, 1263 (7th Cir.
 7
     1976); see also Fed. R. Civ. P. 1 ("[The Federal Rules] should be construed and administered to
 8
     secure the just, speedy, and inexpensive determination of every action and proceeding.").
 9
            B. Danger of Prejudice
10
             The Ninth Circuit has stated its preference for adjudicating claims on the merits, largely in
11

12    the name of judicial economy. Moradi v. Adelson, No. 11-00595, Docket #50 at 3 (D. Nev. 2011)

13   citing, Molfetta v. Time Ins. Co., No. 2:07-cv-01240- JCM-LRL, 2010 WL 2041703, at *1 (D. Nev.
14    May 17, 2010) ("Due to the judicial preference of adjudicating issues on the merits, the court has
15
      exercised its discretion and considered Plaintiffs untimely opposition, and all arguments presented
16
     therein."); and cf Dayton Valley Investors, LLC v. Union Pac, RR Co., 664 F. Supp. 2s 1174, 1179
17
       (D. Nev. 2009) (finding good cause for allowing a belated summary judgment motion where the
18

19   Court would ·'eventually address'' the issues raised in that motion).

20           There is no danger of prejudice. The litigation is in its early stages. No hearing or trial date

21   has been set, and no discovery deadlines have been set so the continuance will not prejudice
22   Defendant or unduly day the litigation.. Moreover, Plaintiff would also be amenable to any request
23
     from Defendant for any necessary extension..
24
            C. Length of Delay.
25
                  Defendants seek a one (1) week extension. In analyzing the length of the delay the
26

27   Ahanachian, Court looked at the effect the delay would have on the summary judgment hearing

28   date and the date of the trial. 624 F.3d at 1262. In the instant case the delay would have a negligible


                                                        3
         Case 2:20-cv-01930-VCF Document 27 Filed 04/27/21 Page 4 of 4


     effect on the case, because of the early stage of the case. No discovery or trial dates have been set
 1

 2   So the granting of the extension would have a negligible effect on the case.

 3      D. Reason for Delay

 4      Counsel for Defendants, is suffering from extreme fatigue, severe headaches, nausea, and
 5
     muscle soreness. Plaintiff’s counsel recently received the second dose of the Covid 19 vaccine and
 6
     believes that these symptoms are side effects of the vaccine. Plaintiff requests a 7 day extension
 7
     until May 3, 2021.
 8
                                                 CONCLUSION
 9
10      For the foregoing reason the Defendants respectfully requests a one (1) week extension of the

11   deadline to file the Amended Complaint..
12                                    DATED this __26th___ day of April 2021
13
                                                   LAW OFFICES OF BYRON THOMAS
14
                                                       _____/s/ Byron E. Thomas_____
15                                                        BYRON THOMAS, ESQ.
                                                          Nevada Bar No. 8906
16                                                        3275 S. Jones Blvd., Ste. 104
                                                          Las Vegas, Nevada 89146
17                                                        (702) 747-3103
                                                          byronthomaslaw@gmail.com
18                                                        Attorney for Plaintiff

19
       IT IS HEREBY ORDERED that Plaintiff has             IT IS SO ORDERED:
20     up to and including May 3, 2021 to file the
21     Amended Complaint.
                                                           ________________________________
                                                           Cam Ferenbach
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24                                                         DATED: 4-27-2021
25

26

27

28


                                                       4
